DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
Applicants' arguments, filed 02/16/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5, 7-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 5, 13, 16 contains the trademark/trade name Carbopol.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a structurant and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 1-3, 5, 7, 8, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tambs et al., (US 2006/0140882, cited in IDS) in view of Schaeffer (US 4,687,663).  
Tambs et al. teaches oral care compositions comprising separate first and second aqueous phases, wherein “[t]he second aqueous phase has a measured pH of from about 3.5 to about 6.5 and contains hydrogen peroxide” (Abstract).
Tambs et al. teaches a specific single phase embodiment of a second aqueous phase gel consisting of 0.25% sodium saccharin, 0.486% sodium fluoride, 5.71% (1.998%) Hydrogen peroxide (35% soln), 0.1% phosphoric acid, 0.4% xanthan gum, 2.1% carbopol 974 (structurant/carboxypolymethylene polymer), 40% Glycerin, 0.3% thickening silica, 0.035% FD&C Blue#1, 1% flavor, 0.03% BHT, balance (53.3%) water, a pH of 4.2 (p. 10, Table 1, Formula A2).
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to possess the same chemical and physical properties, such as a transmission rate of at least 58% for light, a refraction index of about 1.40 or less, and a transmission loss rate of 2% or less, as well as a static yield of about 50 Pa or more (clm. 10), hydrogen peroxide stability as per claims 11-12, and being configured for use with a mouth tray and a light source, as per claim 17.
	For the second aqueous phase comprising hydrogen peroxide the prior art teaches “from about 0.05 to about 3 weight percent acrylic acid gum” (p. 9, para. [0103]); “from about 10 to about 50 weight percent glycerin”. Accordingly, it would have been obvious for the compositions to comprise about 3 weight % of Carbopol 974 and from about 30 weight % to about 35 weight% of glycerin.   
Tambs teaches a stabilizer, as per claim 8, insofar as it uses “peroxide stability agents” as “[m]aterials among those that are useful in carriers” (p. 5, para. [0052]).  
All ingredients are orally acceptable and water-soluble, as per claims 2-3.  
The compositions further comprise thickeners (p. 5, para. [0054]), pH modifying agents such as sodium hydroxide for adjusting the pH “from about 3.5 to about 6.5”, as per claim 6 (p. 6, para. [0060]), desensitizing agents (hypersentivity agent) e.g. potassium nitrate (p. 8, para. [0077]) and flavorants, including non-oil based flavorants such as “flavoring aldehydes” (p. 6, para. [0062]).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to select a non-oil based flavorant, hydrogen peroxide as pH adjusting agent, and potassium nitrate as hypersensitivity agent, as well as optimize a range for each, given their plain enumeration in the prior art.

Tambs et al. teaches a preferred concentration range for hydrogen peroxide of “about 0.5 to about 4 weight percent in one phase of the composition” (p. 4, para. [0047]), but does not teach from about 6 wt.% to about 9 wt.% hydrogen peroxide.  

Schaeffer also teaches oral care compositions comprising separate first and second components, wherein one component includes hydrogen peroxide as an active ingredient (Abstract). 
Schaeffer teaches a specific embodiment of a hydrogen peroxide component described as a gel comprising water and Carbopol 934 (col. 7, Example 1), wherein “[t]he hydrogen peroxide gel may then contain . . . H2O2: about 0.1-10.0% and preferably about 3.0-6.5%” (col. 3, lines 32-34).
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05IIA).
In this case, Tambs et al. recognizes hydrogen peroxide as a result-effective variable insofar as it teaches, “The most commonly accepted chemicals used in teeth whitening today are peroxides.  Peroxides are generally deemed save from a physiological standpoint, and can be effective to whiten teeth” (col. 1, para. [0004]).  The courts have also recognized, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages" (MPEP 2144.05IIA quoting Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382). 
Accordingly, it would have been obvious to modify the concentration of hydrogen peroxide to achieve greater whitening.  Thus, providing a concentration of hydrogen peroxide from 6 wt% to 9 wt% would have been obvious in view of Schaeffer.

2) Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tambs et al., (US 2006/0140882, cited in IDS) and Schaeffer (US 4,687,663) as applied to claims 1-3, 5, 7, 8, 10-17 above, and further in view of Sharma et al., (US 2007/0231277).
	Tambs et al., which is taught above, differs from claim 9 insofar as it does not teach EDTA.
	Sharma et al. (below) teaches use of EDTA as chelating agent “used to prepare the peroxide dentifrice component” (see p. 3, para. [0031]; see also p. 2, para.[0021]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add EDTA as chelator to the compositions of Tambs et al. based on its recognized suitability for its intended use in oral care compositions comprising peroxide, as taught by Sharma et al.

3) Claims 1-3, 5, 7, 10-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., (US 2007/0231277).
Sharma et al. teaches two-component oral care whitening compositions, wherein a single dentifrice component, separately housed in a container, comprises “a non-abrasive whitening agent and at least one thickener” (Abstract).
The compositions comprise at least one thickener, e.g. a Carbopol type polymer (structurant), include Cabopol 974P (see Example 1.d at p.7, para. [0066]), which may be present “from about 1% to about 15%” (p. 3, para. [0023]-[0024]); humectants such as glycerin, which may be present at 30%, as per Example 1a (p. 6, para. [0061]); dental whiting agents such as hydrogen peroxide, which may be present “from about 0.1% to about 20%” (p. 2, para. [0022]); and water, which may be present at 45.33%, as per Example 1a (p. 6, para. [0061]).  The reference also teaches adjusting the pH of the compositions “to at least about 5, or between about 5.5 and about 8” (p. 5, para. [0040]).
Generally, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Here, a prima facie case obviousness exits insofar as the claimed amounts of carbopol, glycerin, hydrogen peroxide, water and pH overlap or lie inside ranges disclosed by the prior art.
Since the prior art compositions are oral care compositions they would have been expected to comprise orally acceptable ingredients, as per claim 2.  Since oil-based or non-water soluble ingredients are not required, it would have been obvious to exclude them, as per claim 3.
	Sharma et al. teaches a specific embodiment of a single phase non-abrasive gel consisting of 24.4% purified water, 50.8% glycerin, 11.4% (3.99%) hydrogen peroxide (35% solution), 0.3% sodium saccharin, 2.5% Carbomer (Carbopol 974P) (about 3% carboxypolymethylene polymer), 8% PEG 8, 0.35% mint flavor, 0.3% citric acid (pH regulating agent), 0.3% sodium lauryl sulfate, 0.243% sodium fluoride, 0.8% glycine, and 0.4% potassium hydroxide (pH regulating agent) (to pH 4.7) (p. 6, Example 1a).
	Note: the entire designation for Carbopol 974P is Carbopol® 974P NF Polymer.
	
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to possess the same chemical and physical properties, such as a transmission rate of at least 58% for light, a refraction index of about 1.40 or less, and a transmission loss rate of 2% or less, as well as a static yield of about 50 Pa or more (clm. 10), hydrogen peroxide stability as per claims 11-12, and being configured for use with a mouth tray and a light source, as per claim 17.
Further, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to: remove water insoluble components since they are not required and alternatives such as polypropylene glycol are taught (p. 4, para. [0030]); add EDTA as chelating agent (p. 2, para.[0021]); add a hypersensitivity agent, e.g. potassium nitrate, since the prior art teaches adding agents useful for treatment of dentin hypersensitivity such as potassium nitrate (p. 5-6, para. [0049]).
The prior art is silent concerning concentration ranges of dentin hypersensitivity agents, i.e. potassium nitrate; however because the presence of potassium nitrate is taught it would have been obvious to optimize a range for potassium nitrate given its function as a dentin hypersensitivity agent.  Accordingly, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (see MPEP 2144.05, II. A, quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).

4) Claims 8, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al., (US 2007/0231277) as applied to claims 1-3, 5, 7, 10-13, 15-17 above, and further in view of Tambs et al., (US 2006/0140882, cited in IDS).
Sharma et al., which is taught above, differs from claims 8, 9, 14 insofar as it does not teach non-oil based flavorants other than menthol (in association with peppermint; see ), nor NaOH as pH regulating agent.
Tambs et al., taught above, teaches pH modifying agents including alkali metal hydroxides such as sodium hydroxide (p. 6, para. [0060]) and flavorants, including non-oil based flavorants such as “flavoring aldehydes” (p. 6, para. [0062]).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
In this case, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add sodium hydroxide and non-oil based flavorants to the compositions of Sharma et al. based on their suitability for their intended use in oral care composition having Carbopol and hydrogen peroxide, as taught by Tambs. 



Response to Arguments
Applicant argues “the claims have been amended to incorporate the subject matter of 4. Inasmuch as the Board reversed the rejection of claims 4 and 5” (p. 8).
However, it is well settled that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).
The Board limited the teaching of Carbopol to the embodiment presented by the Examiner and paragraph [0023] of Sharma, which did not teach Carbopol 974.  Sharma, in fact, teaches Carbopol 974 in two embodiment (see Example 1c and Example 1.d at p. 7)  


Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612